Citation Nr: 0622760	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  05-29 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date prior to February 19, 1999, 
for a grant of service connection for bilateral hearing loss, 
on an accrued basis. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to June 
1946, and died in March 2003.  The appellant is his widow.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Newark, New Jersey (RO).

A motion to advance this case on the Board's docket was 
received by the Board in May 2006, and granted for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2005).


FINDINGS OF FACT

1.  The veteran's initial claim of entitlement to service 
connection for compensation benefits for any disability was 
received in June 1946; at that time, the veteran had applied 
for service connection for dental benefits, cat fever, a 
sinus condition, and a spine condition.  Service connection 
for pharyngitis, sinusitis, and a spine condition, was denied 
in October 1946.

2.  The veteran's claim for entitlement to service connection 
for bilateral hearing loss was received by VA on February 19, 
1999.

3.  There is no evidence that the veteran filed, or intended 
to file, a formal or informal claim for service connection 
for bilateral hearing loss prior to February 19, 1999.


CONCLUSION OF LAW

The criteria for an effective date prior to February 19, 
1999, for the award of service connection for bilateral 
hearing loss, on an accrued basis, have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400(c) (2), 
3.1000(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim for entitlement to an 
earlier effective date for service connection for bilateral 
hearing loss, on an accrued basis, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 
(2005).  Letters from the RO to the appellant dated in 
October 2005 and April 2006 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded a VA examination in January 2002.  
See 38 C.F.R. § 3.159(c)(4).  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

The appellant contends that she should be entitled to accrued 
benefits based upon the veteran's award of service connection 
for bilateral hearing loss from at least 1944.  She states 
that 1944 is when the veteran first experienced hearing loss 
as the result of being in close proximity to active 
artillery.  The appellant also contended in her October 2004 
notice of disagreement that she and the veteran were only 
recently informed that VA compensation benefits were 
available.  In addition, the appellant's representative, 
during the May 2006 hearing before the Board, asserted that 
the veteran's June 1946 application for disability benefits 
encompassed a claim for service connection for hearing loss, 
because the disabilities he claimed at that time, 
specifically the sinusitis, were related to his hearing.  

The Board initially notes that the appellant properly filed 
an application for accrued benefits within one year after the 
date of the veteran's death.  See 38 C.F.R. § 3.1000 (c) 
(2005).  In analyzing the claim for an effective date earlier 
than February 19, 1999, for the award of service connection 
for bilateral hearing loss, for purposes of accrued benefits, 
the Board observes that accrued benefits may be paid to a 
spouse for a period not to exceed two years prior to the 
veteran's death if the veteran was entitled to periodic 
monetary benefits at death under existing ratings or 
decisions, or based on evidence on file at the date of death.  
38 C.F.R. § 3.1000 (a).

Thus, a surviving spouse may claim accrued benefits by 
asserting the veteran's entitlement to certain periodic 
monetary benefits.  Lathan v. Brown, 7 Vet. App. 42, 52 
(1994); Zevalkink v. Brown, 6 Vet. App. 483, 490- 91 (1994), 
aff'd 102 F.3d 1236 (Fed. Cir. 1996), cert. denied 117 S. Ct. 
2478 (1997).  In other words, because the appellant's claim 
is derivative of the veteran's claim that was pending at the 
time of his death, her entitlement is limited to the 
entitlement arising from the veteran's claim.  See Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  One potential 
category of accrued benefits, the type claimed here, is VA 
compensation due to a veteran at the date of the veteran's 
death by virtue of the veteran's potential entitlement to an 
earlier effective date for the award of such compensation.

The Board notes that a revision to the law regarding accrued 
benefits claims, enacted by Congress and signed by the 
President as the Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 104, on December 16, 2003, amends 38 U.S.C.A. 
§ 5121(a) by repealing the two-year limit on accrued benefits 
so that a veteran's survivor may receive the full amount of 
award for accrued benefits; however, this revision relates 
only to cases where the veteran's death occurred on or after 
the date of enactment, December 16, 2003.  It does not affect 
cases involving deaths prior to that time, such as this case.  
See Sharp v. Principi, 17 Vet. App. 431 (2004).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase of compensation, dependency and indemnity 
compensation, or pension, shall be fixed pursuant to the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  See 38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2005).

A formal claim for service connection for bilateral hearing 
loss was received from the veteran on February 19, 1999.  
Ultimately, service connection for bilateral hearing loss was 
granted by a May 2003 rating decision, and a 20 percent 
disability evaluation assigned, effective from the date the 
veteran's claim was received.  See 38 C.F.R. § 3.400.  As 
such, his claim for service connection for bilateral hearing 
loss was pending prior to his March 2003 death.  In July 
2003, the appellant filed a claim for dependency and 
indemnity compensation benefits, death pension, and accrued 
benefits.  In October 2003, an additional rating decision was 
promulgated, reiterating the grant of service connection for 
bilateral hearing loss, but on an accrued basis.

As noted above, the appellant contends that the veteran's 
award of service connection for bilateral hearing loss should 
date back to at least 1944, when she asserts that the veteran 
first experienced hearing loss; the appellant's 
representative has asserted that the veteran's June 1946 
application for disability benefits encompassed a claim for 
service connection for hearing loss, because the disabilities 
he claimed at that time were related to his hearing.  In 
light of these assertions, the Board has comprehensively 
reviewed the veteran's claims file, to determine if there 
were any statements revealing intent to file a claim for 
service connection for hearing loss at any time prior to 
February 19, 1999.  There are not.  To the extent that the 
appellant's representative claims that the veteran's June 
1946 application for service connection for a sinus condition 
can be construed as an application for bilateral hearing 
loss, the Board notes that there is no mention that the 
veteran's sinusitis affected his ears, or hearing, anywhere 
in the veteran's application for benefits, the related 
development documentation, or in his service medical records.  

Absent any contemporaneous documentation in the record that 
the veteran filed an earlier claim or that there was an 
assertion made of the intent to file such a claim, the Board 
finds no basis to conclude that the veteran had filed a 
formal or informal claim for service connection for hearing 
loss in 1944, 1946, or at any other time prior to February 
19, 1999.  This is the effective date that was assigned for 
his award of benefits, and an earlier date may not be granted 
for accrued benefits purposes.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(c) (2).

The Board is bound to apply applicable laws and regulations.  
See 38 U.S.C.A. § 7105 (West 2002).  The preponderance of the 
evidence is against the appellant's claim for entitlement to 
an effective date prior to February 19, 1999, for the award 
of service connection for bilateral hearing loss, as an 
accrued benefit.  As such, the benefit of the doubt doctrine 
is inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date prior to February 19, 1999, for a grant of 
service connection for bilateral hearing loss, as an accrued 
benefit, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


